Manning J.:
This is a case made after judgment rendered on an assess’ment of damages by the clerk. The statute provides *195for making a ease after judgment, where the cause has been tried by the Court without a jury (Comp, haws, §3438), and also where it has been tried with a jury (Comp. Laws, §3421, last part of section). The sole object of the last mentioned statute is to do away with the necessity of a bill of exceptions and writ of error, by permitting the parties to bring before this Court, in a case to be made after trial, all the questions arising thereon that could properly be embodied in a bill of exceptions. As the case made does not come within either of the aforesaid statutory provisions, the cause must be dismissed for want of jurisdiction, with ten dollars costs to the plaintiff.
We further say, for the satisfaction of the parties, that we have looked into the several objections urged on the argument for a reversal of the judgment, without finding any sufficient reason for reversing it if we had the power to do so on the case made.
Martin Ch. J. and Campbell J. concurred.